                          Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 1 of 6



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                    3   TRAVIS LEBLANC (251097)
                        (tleblanc@cooley.com)
                    4   KATHLEEN R. HARTNETT (314267)
                        (khartnett@cooley.com)
                    5   BETHANY C. LOBO (248109)
                        (blobo@cooley.com)
                    6   101 California Street, 5th Floor
                    7   San Francisco, California 94111-5800
                        Telephone:     (415) 693 2000
                    8   Facsimile:     (415) 693 2222

                    9   Attorneys for Plaintiffs
                        ROCK THE VOTE; VOTO LATINO;
                   10
                        COMMON CAUSE; FREE PRESS; and
                   11   MAPLIGHT

                   12   Additional counsel listed on next page

                   13                                   UNITED STATES DISTRICT COURT

                   14                             NORTHERN DISTRICT OF CALIFORNIA

                   15
                        ROCK THE VOTE; VOTO LATINO;                     Case No. 3:20-cv-06021-WHO
                   16   COMMON CAUSE; FREE PRESS; and
                        MAPLIGHT,                                       PLAINTIFFS’ NOTICE OF APPEAL AND
                   17                                                   REPRESENTATION STATEMENT
                                          Plaintiffs,
                   18
                               v.
                   19
                        DONALD J. TRUMP, in his official
                   20   capacity as President of the United States;
                        WILLIAM P. BARR, in his official
                   21   capacity as Attorney General of the United
                        States; WILBUR L. ROSS, JR. in his
                   22   official capacity as United States Secretary
                   23   of Commerce; DOUGLAS W. KINKOPH,
                        in his official capacity as Associate
                   24   Administrator of the Office of
                        Telecommunications and Information
                   25   Applications; and RUSSELL T. VOUGHT,
                        in his official capacity as Director of the
                   26
                        Office of Management and Budget,
                   27
                                          Defendants.
                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                   PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                                                          REPRESENTATION STATEMENT
                                                                                       CASE NO. 3:20-CV-06021-WHO
                         Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 2 of 6



                    1   DAVID GREENE (160107)
                        (davidg@eff.org)
                    2   CORYNNE MCSHERRY (221504)
                    3   (corynne@eff.org)
                        AARON MACKEY (286647)
                    4   (amackey@eff.org)
                        ELECTRONIC FRONTIER FOUNDATION
                    5   815 Eddy Street
                        San Francisco, CA 94109-7701
                    6   Telephone:    (415) 436-9333
                    7
                        KRISTY PARKER (admitted pro hac vice)
                    8   (kristy.parker@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                    9   2020 Pennsylvania Avenue, NW, #163
                        Washington, DC 20006
                   10
                        Telephone:     (202) 849-9307
                   11   Facsimile:     (929) 777-8428

                   12   NGOZI J. NEZIANYA (admitted pro hac vice)
                        (ngozi.nezianya@protectdemocracy.org)
                   13   THE PROTECT DEMOCRACY PROJECT, INC.
                        115 Broadway, Fl 5
                   14   New York, NY 10006
                        Telephone:    (202) 934-3636
                   15
                        Facsimile:    (929) 777-8428
                   16
                        BEN BERWICK (admitted pro hac vice)
                   17   (ben.berwick@protectdemocracy.org)
                        THE PROTECT DEMOCRACY PROJECT, INC.
                   18   15 Main Street, Suite 312
                        Watertown, MA 02472
                   19
                        Telephone:    (202) 579-4582
                   20   Facsimile:    (929) 777-8428

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                         PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                                 2              REPRESENTATION STATEMENT
                                                                             CASE NO. 3:20-CV-06021-WHO
                          Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 3 of 6



                    1   TO THIS COURT, ALL PARTIES, AND THEIR ATTORNEYS:

                    2          PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. § 1291, plaintiffs Rock the Vote, Voto

                    3   Latino, Common Cause, Free Press and Maplight (“Plaintiffs”) hereby appeal to the United States

                    4   Court of Appeals for the Ninth Circuit from the Judgment entered on November 25, 2020 (ECF

                    5   No. 42) attached hereto as Exhibit B, and all orders affecting the Judgment, including the District

                    6   Court’s October 29, 2020 Order Denying Motion for Preliminary Injunction and Granting Motion

                    7   to Dismiss (ECF No. 39) attached hereto as Exhibit A.

                    8

                    9   Dated: January 25, 2021                             COOLEY LLP

                   10

                   11                                                       By: /s/ Michael G. Rhodes
                   12                                                           Michael G. Rhodes
                                                                                Travis LeBlanc
                   13                                                           Kathleen R. Hartnett
                                                                                Bethany C. Lobo
                   14
                                                                                Electronic Frontier Foundation
                   15
                                                                                David Greene
                   16                                                           Corynne McSherry
                                                                                Aaron Mackey
                   17
                                                                                The Protect Democracy Project, Inc.
                   18                                                           Kristy Parker
                                                                                Ngozi J. Nezianya
                   19
                                                                                Ben Berwick
                   20
                                                                                Attorneys for Plaintiffs
                   21                                                           ROCK THE VOTE, VOTO LATINO,
                                                                                COMMON CAUSE, FREE PRESS, and
                   22                                                           MAPLIGHT
                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                          PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                                          3                      REPRESENTATION STATEMENT
                                                                                              CASE NO. 3:20-CV-06021-WHO
                          Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 4 of 6



                    1                                REPRESENTATION STATEMENT

                    2          Pursuant to Federal Rule of Appellate Procedure 12(b) and Ninth Circuit Rule 3-2, the

                    3   following identifies all parties to the above-entitled action, as known at this time, along with the

                    4   names, addresses, and telephone numbers of their respective counsel.

                    5   Counsel for Plaintiffs
                    6   Rock The Vote, Voto Latino, Common Cause,
                        Free Press, and Maplight:
                    7
                        COOLEY LLP
                    8   Michael G. Rhodes (116127)
                        (rhodesmg@cooley.com)
                    9   Travis LeBlanc (251097)
                   10   (tleblanc@cooley.com)
                        Kathleen R. Hartnett (314267)
                   11   (khartnett@cooley.com)
                        Bethany C. Lobo (248109)
                   12   (blobo@cooley.com)
                        101 California Street, 5th Floor
                   13   San Francisco, California 94111-5800
                   14   Telephone:     (415) 693 2000
                        Facsimile:     (415) 693 2222
                   15
                        David Greene (160107)
                   16   (davidg@eff.org)
                        Corynne McSherry (221504)
                   17   (corynne@eff.org)
                        Aaron Mackey (286647)
                   18
                        (amackey@eff.org)
                   19   ELECTRONIC FRONTIER FOUNDATION
                        815 Eddy Street
                   20   San Francisco, CA 94109-7701
                        Telephone:    (415) 436-9333
                   21

                   22   Kristy Parker (admitted pro hac vice)
                        (kristy.parker@protectdemocracy.org)
                   23   THE PROTECT DEMOCRACY PROJECT, INC.
                        2020 Pennsylvania Avenue, NW, #163
                   24   Washington, DC 20006
                        Telephone:     (202) 849-9307
                   25   Facsimile:     (929) 777-8428
                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                           PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                                           4                      REPRESENTATION STATEMENT
                                                                                               CASE NO. 3:20-CV-06021-WHO
                          Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 5 of 6



                    1   Ngozi J. Nezianya (admitted pro hac vice)
                        (ngozi.nezianya@protectdemocracy.org)
                    2   THE PROTECT DEMOCRACY PROJECT, INC.
                    3   115 Broadway, Fl 5
                        New York, NY 10006
                    4   Telephone:    (202) 934-3636
                        Facsimile:    (929) 777-8428
                    5
                        Ben Berwick (admitted pro hac vice)
                    6   (ben.berwick@protectdemocracy.org)
                    7   THE PROTECT DEMOCRACY PROJECT, INC.
                        15 Main Street, Suite 312
                    8   Watertown, MA 02472
                        Telephone:    (202) 579-4582
                    9   Facsimile:    (929) 777-8428
                   10

                   11
                        Counsel for Defendants
                   12   Donald J. Trump, William Barr, Wilbur Ross,
                        Doug Kinkoph and Russell Vought
                   13
                        JEFFREY BOSSERT CLARK
                   14   Acting Assistant Attorney General
                   15   LESLEY FARBY
                        Assistant Branch Director
                   16   JAMES C. LUH (N.Y. Bar)
                        Senior Trial Counsel
                   17   United States Department of Justice
                        Civil Division, Federal Programs Branch
                   18   1100 L St NW
                        Washington, DC 20530
                   19   Tel: (202) 514-4938
                        E-mail: James.Luh@usdoj.gov
                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                          PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                                        5        REPRESENTATION STATEMENT
                                                                              CASE NO. 3:20-CV-06021-WHO
                          Case 3:20-cv-06021-WHO Document 43 Filed 01/25/21 Page 6 of 6



                    1
                        Dated: January 25, 2021                  COOLEY LLP
                    2

                    3
                                                                 By: /s/ Michael G. Rhodes
                    4                                                Michael G. Rhodes
                    5                                                Travis LeBlanc
                                                                     Kathleen R. Hartnett
                    6                                                Bethany C. Lobo

                    7                                                Electronic Frontier Foundation
                                                                     David Greene
                    8                                                Corynne McSherry
                    9                                                Aaron Mackey

                   10                                                The Protect Democracy Project, Inc.
                                                                     Kristy Parker
                   11                                                Ngozi J. Nezianya
                                                                     Ben Berwick
                   12

                   13                                                Attorneys for Plaintiffs
                                                                     ROCK THE VOTE, VOTO LATINO,
                   14                                                COMMON CAUSE, FREE PRESS, and
                                                                     MAPLIGHT
                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28   242561748
COOLEY LLP
ATTORNEYS AT LAW                                                               PLAINTIFFS’ NOTICE OF APPEAL AND
 SAN FRANCISCO                                               6                      REPRESENTATION STATEMENT
                                                                                   CASE NO. 3:20-CV-06021-WHO
